Case 19-10601-mdc         Doc 68     Filed 10/21/20 Entered 10/21/20 12:45:42                  Desc Main
                                     Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: Damen Collins
                                Debtor(s)                                       Chapter 13

 U.S. BANK NATIONAL ASSOCIATION
 (TRUSTEE FOR THE PENNSYLVANIA HOUSING
 FINANCE AGENCY)                                                           NO. 19-10601 MDC
                       Movant
            vs.

 Damen Collins                                                            11 U.S.C. Section 362
                                Debtor(s)

 and William C. Miller Esq.
                                Trustee


                                   CERTIFICATION OF DEFAULT

       I, Rebecca A. Solarz, Esquire, attorney for Moving Party, certify that Debtor(s) has defaulted
 upon the terms of the Stipulation. It is further certified that the attached notice dated July 29, 2020 was
 served upon the Debtor(s) and Debtor’s Attorney on said date. Subsequent to said notice, the Debtor(s)
 has failed to cure the default. Accordingly, the Court shall enter the attached Order granting the
 Movant relief from the automatic stay.



                                                      /s/ Rebecca A. Solarz, Esquire
                                                      Rebecca A. Solarz, Esquire
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106-1532
                                                      (215) 627-1322 FAX (215) 627-7734
                                                      Attorneys for Movant/Applicant



 October 21, 2020
